Title: From George Washington to Colonel Elisha Sheldon, 29 May 1778
From: Washington, George
To: Sheldon, Elisha


                    
                        sir.
                        Head Quarters Valley Forge 29th May 1778
                    
                    An extent of Country between Gen. Gates and the enemy make it necessary to employ horse in that quarter. I therefore desire you may proceed immediately to the North River and put yourself under the command of Genl Gates with all of your cavalry that are in a condition to march. With such as remain you will leave proper officers. I am &c.
                    
                        Go: W.
                    
                